                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ANTHONY RUBY,                                         )      C.A.No. 15-cv-37ERIE
    Plaintiff                                         )
                                                      )      Re: Motion to dismiss
vs.                                                   )      ECF No. 105 (Dr. Peterson)
                                                      )
DR. CRAIG RUSH, et al,                                )
     Defendants.                                      )


                                  MEMORANDUM OPINION

District Judge Susan Paradise Baxter1

       Presently before the Court is a motion to dismiss by Defendant Dr. Gary Peterson, of the

negligence and constitutional claims brought against him by Plaintiff Anthony Ruby.2 Plaintiff

advances legal claims arising out of his incarceration at Erie County Prison from May through

December 2012. Plaintiff has named many Defendants, but the only claims against Dr. Peterson

are a negligence claim based on the failure to diagnose and treat Plaintiff’s “multiple medical

disorders” and a claim under 42 U.S.C. § 1983 claiming that all named Defendants exhibited

deliberate indifference to his medical and psychiatric needs and dietary restrictions in violation

of Plaintiff’s “Eighth Amendment” rights.

       The short complaint offers few factual allegations beyond the following. At the time of

his commitment to Erie County Prison as a pretrial detainee, Plaintiff alleges that he provided


1
  The parties consented to have a United States Magistrate Judge exercise jurisdiction over this
matter. 28 U.S.C. § 636, et seq. When this case was originally assigned by the Clerk of Courts,
the undersigned was a Magistrate Judge. On September 14, 2018, the undersigned was elevated
to the position of United States District Judge and this case remained assigned to her.
2
 Pro se pleadings, “however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers” Haines v. Kerner, 404 U.S. 519, 520 (1972). Because
Plaintiff is a pro se litigant, this Court will consider facts and make inferences where it is
appropriate.
                                                 1
information about his medical history, a list of medications taken for his mental health and

medical conditions, dietary restrictions, and other related information. Plaintiff claims his

medical history included depression, irritable bowel syndrome, colitis, chronic fatigue sciatica,

neck, and arm pain because of herniated discs in his cervical spine, stomach ulcers, psoriasis,

arthritis, sinusitis, and multiple food allergies/intolerances. Plaintiff claims he was on the

following prescription medications: Celexa, Celebrex, Zanax, Lortabs, Loprimide, Flonase,

Asiphex, Colozol, and Flexeril, as well as four cans of Ensure protein drink per day. Plaintiff

alleges that despite this information, he was refused an appointment with his outside

neurosurgeon, denied medications, special diet, and physical therapy, suffered physical pain,

mental anguish, and hunger causing him to lose 25 pounds and to attempt suicide. ECF No. 1-2.

          Dr. Peterson’s motion to dismiss3 will be reviewed under the Twombly/Iqbal4 standard.



The Constitutional Claim

          Dr. Peterson argues that Mr. Ruby’s § 1983 claim should be dismissed because he fails to

state a constitutional claim. A pretrial detainee’s claim of inadequate medical treatment must be

assessed under the Due Process Clause of the Fourteenth Amendment, not the Eighth

Amendment prohibition against cruel and unusual punishment. See Natale v. Camden County

Correctional Facility, 318 F.3d 575, 581 (3d Cir. 2003). Even so, a pretrial detainee’s claim is

still analyzed under the standard established in Estelle v. Gamble, 429 U.S. 97 (1976). A

constitutional violation occurs only when prison officials are deliberately indifferent to an


3
    ECF No. 105. Plaintiff filed an Opposition brief at ECF No. 108.
4
 A complaint must be dismissed pursuant to Rule 12(b)(6) if it does not allege “enough facts to
state a claim for relief that is plausible on its face” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                                                  2
inmate’s serious medical needs. Id.    A claimant must allege “(i) a serious medical need, and (ii)

acts or omissions by prison officials that indicate deliberate indifference to that need.” Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Deliberate indifference to a serious medical need

involves the “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 104. This

indifference is manifested by an intentional refusal to provide care, delayed medical treatment

for non-medical reasons, denial of prescribed medical treatment, a denial of reasonable requests

for treatment that leads to suffering or risk of injury, Durmer v. O’Carroll, 991 F.2d 64, 68 (3d

Cir. 1993), or “persistent conduct in the face of resultant pain and risk of permanent injury”

White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).

       Plaintiff alleges that Dr. Peterson, as Erie County Prison’s doctor, failed to provide

medical and psychiatric treatments that had been “prescribed by” Plaintiff’s outside physicians

before his incarceration. ECF No. 1-2, ¶ 54. These treatments included surgery for multiple

herniated discs in his cervical spine as diagnosed by Dr. Daniel Mucchio and physical therapy

for neck pain and upper extremity weakness. Id. at ¶ ¶ 17-22.

       Mr. Ruby’s factual allegations are sufficient to survive a motion to dismiss on this

deliberate indifference claim. See Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834

F.2d 326, 346 (3d Cir. 1987). Though conclusory, Plaintiff’s factual allegations are “enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 556. While proving his

allegations is far removed from pleading them, Plaintiff will be allowed to pursue discovery on

this claim. The question on a motion to dismiss is not whether the plaintiff will prevail in the

end. Rather, the question “is whether the plaintiff is entitled to offer evidence in support of his or

her claims.” Swope v. City of Pittsburgh, 90 F. Supp. 3d 400, 405 (W.D. Pa. 2014) citing

Oatway v. Am. Int’l Grp., Inc., 325 F.3d 184, 187 (3d Cir. 2003).



                                                  3
        Many of the events listed in Plaintiff’s complaint will be time barred by the two-year

statute of limitations on § 1983 claims. Plaintiff’s original complaint was filed on December 5,

20145 so only constitutional violations which allegedly occurred after December 5, 2012 are

within the statute of limitations.


The Professional Negligence Claim

        Dr. Peterson moves for dismissal of the negligence claim based on Plaintiff’s failure to

file a Certificate of Merit mandated by Pennsylvania Rule of Civil Procedure 1042.3. Because a

federal district court addressing common law negligence claims must apply the law of the state

in which the alleged tortious conduct occurred, Plaintiff’s negligence claim must be dismissed.

        Rule 1042.3 requires the filing of a Certificate of Merit within sixty days of filing a

complaint. Pa.R.Civ.P. 1042.3(a). This requirement has been held to be substantive law that must

be applied by federal courts, and is applied to actions filed by incarcerated and pro se plaintiffs.

See Liggon-Redding v. Estate of Sugarman, 659 F.3d 258, 265 (3d Cir. 2011); Crawford v.

Millen, 660 Fed.App’x 113, 116 (3d Cir. 2016) (failure to comply with Rule 1042.3 of the

Pennsylvania Rules of Civil Procedure is fatal to prisoner’s claims of malpractice and

professional negligence); Bennett v. PrimeCare Medical, Inc., 2018 WL 6072126, at *10 (M.D.

Pa. Sept.14, 2018).

        The burden is on a plaintiff to meet all requirements of Rule 1042.3, and in those

instances when a plaintiff requires additional time to obtain a Certificate of Merit, the Rule

allows the court to extend the time for filing a certificate of merit “for a period not to exceed


5
  This date gives Plaintiff the benefit of the prison mailbox rule which provides that “a document
is deemed filed on the date it is given to prison officials for mailing.” Moody v. Conroy, ___
Fed.App’x ___, 2019 WL 351202, at *2 (3d Cir. Jan. 28, 2019) (“In the absence of evidence to
the contrary, courts may conclude that an inmate places a filing in the hands of prison authorities
for mailing on the date that it is signed.”).
                                                  4
sixty days.” Rule 1042.3(d). Mr. Ruby has been aware of the requirement that he file Certificates

of Merit since March 2015 (see ECF No. 13) and he has failed to do so. This Court has given Mr.

Ruby several extensions of time and even ordered the Clerk of Courts to search for counsel to

represent him. ECF No. 65; ECF No. 76; ECF No. 94; ECF No. 99.

       Rather than file a Certificate of Merit, Plaintiff filed a “Certification that a Certificate of

Merit is not Necessary” stating: “for the record … there are no exceptional circumstances in this

action, and that any ‘expert testimony’ of any licensed professional is unnecessary for the

prosecution of this claim.” ECF No. 118. This “Certification” was filed on January 25, 2018,

well beyond the sixty dates stated in Rule 1042 or any other date to which the Court allowed an

extension. See ECF No. 99 (last date for filing Certificate of Merit extended to April 20, 2017).

       Plaintiff has failed to follow the procedures mandated by Rule 1042.3 and for that reason

his negligence claim against Dr. Peterson will be dismissed.6



       An appropriate Order follows.




6
 The factual scenario laid out here is precisely the type of case in which an expert statement is
necessary because Mr. Ruby alleges he suffered from multiple serious physical and mental
conditions and was taking many different medications.
                                                  5
